PER CURIAM.
By this appeal, we are required to review the propriety of an order denying a motion seeking relief, pursuant to Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix.
It appears that this is the second motion for such relief filed in the trial court by the appellant, and it contains substantially the same grounds as that considered by the court in the original motion and, therefore, no error has been made to appear in the trial court’s summarily disposing of same. See: Manning v. State, Fla.App.1964, 167 So.2d 616; Rankin v. State, Fla.App.1964, 168 So.2d 324.
Affirmed.